Title: To George Washington from Major General Philip Schuyler, 31 May 1776
From: Schuyler, Philip
To: Washington, George



Dear Sir
Fort George [N.Y.] May 31st 1776

Your Excellency’s Letter of the 22d Instant was delivered me last Evening—I learn with particular Satisfaction that Congress has requested your Attendance to advise with them on the Measures necessary to be adopted for the present Campaign—I foresee many salutary Consequences from this Step.
Altho’ I have transmitted you some farther disagreeable Accounts from Canada since the Date of your Favor, yet I hope they will be the last—By a Letter from General Thompson, I find he was ordered to reposses himself of Dechambault, with 1600 Men, and that he was to leave Sorrel (where General Thomas was arrived) on the 20th—He laments however that Colonel Greaton’s Regiment had been innoculated for the small pox. An Hour after I had dispatched my last of the 28th thirteen of our staunch Friends the Oneidas arrived here, with a Speech from the Sachems, informing me that some of the six

Nations had gone from Niagara in Order to join our Enemies, and that they were on their way to Canada, to prevent the Defection of the Canadian Tribes—They remained here a few Hours & then proceeded.
This Morning thirty Carpenters left this to repair to Skenesborough, by the way of Ticonderoga in Order to construct Gundaloes, altho’ Nothing is prepared for building them—I hope nevertheless to finish one in a short Time, at least I will do every Thing in my power to compleat it the soonest possible, and for that purpose, I shall leave this to Morrow to put all in Train—Since General Sullivan’s Departure I have finished sixty Batteaus, nor shall I cease until I am advised by your Excellency, that no more Troops are coming this way.
I wish a person that understood the Construction of the best Gundaloes was sent up Express to me, for altho’ they should not be able to get down the Falls of Chamblé, yet they will be of Service on Lake Champlain should our Army be obliged to retreat—The Vessels we have there (except the Royal Savage) are of very little Force.
Inclose your Excellency my Orders to Colonel Dayton his Letters and other papers relative to the Transaction in John’s Town: Mr Yates the Secretary of Indian affairs will transmit you the Speeches of the Indians and the Answers to them.
I am just informed that General Thomas has taken the small pox, is at Chamblé, and rather in a dangerous way.
I have not yet had any Return from Canada either of the Army, the provisions or Stores, nor the least Information from any Officer in Command of the Disaster that befel Colonel Bedel at the Cedars; but I fear it is too true, as it is confirmed by several persons arrived since I wrote this Letter, who left Montreal on Sunday the 26th.
I am informed by persons of good Credit that about one hundred persons, living on what are commonly called the New Hampshire Grants, have had a Design to sieze me as a Tory, and perhaps still have—There never was a Man so infamously scandalized and ill-treated as I am, and I hope Congress will publickly do me that Justice, which I thank your Excellency for having done me in your Letter of the 21st—If that respectable Body is convinced (of which I make no Doubt) of my Zeal and Attachment to the Cause of my injured Country. I am Dear Sir

ever most sincerely Your Excellency’s most obedient humble Servant

Ph: Schuyler

